UNITED STATES DISTRICT COURT                           SOUTHERN DISTRICT OF TEXAS
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
Jing Gao, et al.,                               §                                       December 26, 2018
                                                §                                       David J. Bradley, Clerk
                    Plaintiffs,                 §
                                                §
versus                                          §                        Civil Action G-16-323
                                                §
Blue Ridge Landfill TX, LP,                     §
                                                §
                    Defendant.                  §


                                  Opinion on Summary Judgment


    1.       Introduction.
             Blue Ridge Landfill TX, LP, began operating in 1992. Nine years later, Shadow
    Creek Ranch Subdivision began developing the property across the street from Blue
    Ridge and selling homes. Two of the house-owners living near the landfill have said that
    they noticed noxious odors as early as 2007. The plaintiffs filed this lawsuit in
    November 2016.


    2.       Nuisance.
             The odors from the landfill have been recurring since 2007, creating a
    permanent nuisance. Some of the plaintiffs have said that they noticed the odor in 2007,
    others shortly after they moved into their homes in 2012 and 2014.
             The plaintiffs argue that the landfill odors did not constitute a nuisance until
    late 2015 because it got much worse around that time. Doubling the size of the landfill
    does not necessarily create a nuisance. It does exacerbate the existing one. The nuisance
    existed far before this asserted exacerbation.


    3.       Statute of Limitations.
             The statute oflimitations for a claim to recover for a permanent nuisance injury
       is two years from the date the injury first occurs.I For this lawsuit to fall within the
       statute of limitations, the nuisance must have started no earlier than November 17,
       2014. Because the plaintiffs themselves have said that the landfill's odor started as early
       as 2007 or that it existed when they moved to Shadow Creek, the plaintiffs' claims are
       untimely.


       4-      Conclusion.
               The plaintiffs take nothing from Blue Ridge because their claims are barred by
       the statute oflimitations.


               Signed on December 2.K; ,2018, at Houston, Texas.




                                                          United States DistrictJudge




         I Town of Dish 'V. Atmos Energy Corp., 519 S.W.3d 60S, 608 (Tex. 2017); Schneider Nat'l
Carriers, Inc. 'V. Bates, 147 S.W·3d 264, 270 (Tex. 2004).
